Case 1:15-cr-00179-FPG-HKS Document 86 Filed 02/08/19 Page 1 of 1

 

 

 

PROB 22 DOCKET NUMBER (Tran, Coury)
(Rev. 2/88)
0209 |:1SCROO179-001
TRANSFER OF JURISDICTION RO ae BR (Rec. Court)
NAME AND ADDRESS OF PROBATIONER/SUPERVISHD RELEASE DISTRICT DIVISION
The Western District of New York Buffalo

Donald Gardner, Jr.

 

 

NAME OF SENTENCING JUDGE

Honorable Frank P. Geraci, Jr, Chief U.S. District Judge.
DATES OF PROBATIONS

SUPERVISED RELEASE

 

 
  

 

 

 

 

OFFENSE
Possession of Child Pornography

 

PART | - ORDER TRANSFERRING JURISDICTION

 

 

UNITED STATES DISTRICT COURT FOR TIE WESTERN DISTRICT OF NEW YORK

 

IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
or supervised releasee named above be transferred with the records of this Court to the United States
District Court for the Northern District of New York upon that Court’s order

 

of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or

supervised release may be changed by

  

the District Court to which this transferjis made without further

 

 

 

/ “ / Wnited States District Judge

 

 

 

 

*This sentence may be deleted in lhe diserction of the ansferring Court. \ /-
PART 2- ORDER ACCEPTING JURISDICTION ae
UNITED STATES DISTRICT COURT FOR THE Northern DISTRICT OF New York

 

 

IT [S HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
releasee be accepted and assumed by this Court from and after the entry of this order,

Effective bars

bao bie

United States District Judge

 

 

 

 
